Gaynor, J.:
• The petitioner has two adjoining lots of land fronting on Knickerbocker avenue and also on Thames street, each lot front being twenty-five feet. These streets come together at an acute angle. The lot lines are at right angles to each street, so that each lot is an L lot,, so-called, but with an obtuse angle in the L. The said lot lines perpendicular to Knickerbocker avenue are 60.6, 71.10 and 83,2 feet in length, respectively, to' the point where they intersect the said lines perpendicular to Thames street, and the said lot lines on' Thames street to the said point of intersection are 21.8, 32,Ilf and 4á.3f in length, respectively.The petitioner filed a plan for two tenement houses fronting on Knickerbocker avenue, each to cover all of the lot to a depth of. sixty feet. The plan also -shows the pere'en tage of yard area in the rear of the house required by the Tenement House Act (§§ 51, 53, 54). This leaves two short lots or plots fronting on Thames ■ street, for parts of the original lots on that street are taken for such yard area.
The refusal to approve the plans is based -on the following provision of section 56 of the said law: ■ •
“Wherever a. tenement house hereafter erected is upon a lot which runs through from one street to another street, and said lot is not less' than seventy feet nor more than one hundred feet in depth, there shall be a yard space through the center of the lot' midway between the two streets, which space shall extend across the full width of the lot, and shall never be less than twelve feet in depth from wall to wall; ” and where such lot is over 100 feet in depth such yard shall not be less than 24. feet in depth.
This provision has no application to the petitioner’s case. It *657applies to. the case of a tenement hbnse being built through from one street to another. . In that case, says the law, a yard space through the center of the lot shall be left, so that the tenement" house mentioned by the statute shall be really divided into two houses with a yard between their rear walls. But the petitioner is not building through from street to street.
The order should be reversed and the petition granted.
Hirschberg, P. J., Woodward, Rich and Miller, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion for peremptory writ of mandamus granted, with costs.